Citation Nr: 1813068	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to lumbar degenerative disc and joint disease and pes planus.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to lumbar degenerative disc and joint disease and pes planus.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to lumbar degenerative disc and joint disease and pes planus 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, secondary to service-connected disabilities.

5.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc and joint disease and pes planus.

6.  Entitlement to a rating in excess of 10 percent for pes planus.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In May 2015, the case was remanded in order to afford the Veteran with a Board hearing.  That hearing was held in August 2016 before the undersigned.

In December 2017, the Veteran perfected an appeal of the issue of entitlement to an earlier effective date for the grant of service connection for right and left lower extremity radiculopathy.  The Veteran requested a Board hearing on this issue via live videoconference.  As that hearing request is still pending, that issue will be addressed by the Board at a later date.

The issues of entitlement to service connection for right and left knee disorders, entitlement to a rating in excess of 10 percent for lumbar degenerative disc and joint disease, and to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1998 VA rating decision entitlement to service connection for a right knee condition was denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.

2.  The evidence received since the March 1998 VA rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder.

3.  The Veteran has current diagnoses of chronic pain syndrome and major depressive disorder that competent and probative medical evidence indicates have been caused or aggravated by service-connected lumbar spine degenerative disc and joint disease, pes planus, and right and left lower extremity radiculopathy.

4.  The Veteran's bilateral pes planus has not been characterized by severe symptoms, marked deformity, swelling on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying entitlement to service connection for a right knee condition is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  A chronic pain syndrome with major depression was caused or aggravated by service-connected disabilities.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3.  The criteria for a rating higher than 10 percent for pes planus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

New and Material Evidence

In a March 1998 rating decision entitlement to service connection for a right knee condition was denied on the basis that there was no record of a chronic right knee disorder.  Consequently, the claim was not found to be well-grounded.  The Veteran disagreed with this decision, and a statement of the case was issued in June 1998, which again denied entitlement to service connection for a right knee disorder.  The Veteran did not perfect an appeal of the issue following the issuance of the statement of the case, and new and material evidence was not received within one year of the March 1998 rating decision.  Therefore, the March 1998 rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2017).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Since the March 1998 rating decision the appellant has submitted a September 2016 letter from his treating VA physician, Dr. L.B., who wrote that the Veteran's knees were hurt in the service, and that he had repetitive injuries to the knees that were likely related to his military service.  While this medical opinion did not contain sufficient rationale for its findings, the Board accepts that this is new medical evidence which clearly relates to one of the unestablished facts necessary to substantiate the claim-the question of whether there is a nexus between his service-connected right knee disorder and his military service.  Shade.

The Board therefore finds that this evidence raises a reasonable possibility of substantiating the claim.  It is new and material evidence, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that either had its onset during service or that has been caused or aggravated by pain from his service-connected disabilities.  The Veteran testified in August 2016 that he takes medication for a mood disorder/anxiety, and that daily pain impacts his symptoms of anger and anxiety.  The claimant believes that he may have been treated for psychiatric problems while still in service, but that primarily he believed these problems to be secondary to his service-connected back disability and pes planus.  The Veteran stated that his back pain makes him edgy and irritable, and causes problems with anger and dealing with people.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The record clearly shows that the Veteran has a current diagnosis of a psychiatric disorder.  The Veteran's VA treatment records show that he has been diagnosed with major depressive, attention-deficit hyperactivity, and mood disorders.  The Veteran has also been diagnosed with chronic pain syndrome and recurrent major depression by his treating clinical psychologist, Dr. S.S.  

The Veteran has submitted probative medical evidence linking current psychiatric diagnoses to pain caused by his service-connected disabilities.  In an August 2016 letter, Dr. S. S. wrote that the Veteran was being treated for chronic pain syndrome and a recurrent major depressive disorder.  She wrote that the Veteran's chronic pain had a tendency to indirectly impact emotional functioning, primarily due to interfering with physical abilities and sleep.  She wrote that the Veteran had multiple medical diagnoses related to pain in various areas, and that it was as likely as not that his emotional response to the impact of his pain conditions was related to his service-connected injuries.  

The Board finds that this medical opinion is adequate, as it was written by a competent health care provider who had been treating the Veteran for some time and had comprehensive knowledge of his pain symptoms and their impact on his psychiatric conditions.  She provided sufficient rationale for her findings.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There are no contradictory medical opinions of record or other medical reports which conflict with the findings of VA psychologist Dr. S.S.

The Board therefore finds that there exists adequate medical evidence which establishes that the Veteran's current diagnoses of chronic pain syndrome and major depressive disorder have been caused or aggravated by his service-connected lumbar spine degenerative disc and joint disease, pes planus, and right and left lower extremity radiculopathy.  The doctrine of reasonable doubt is resolved in the Veteran's favor, and service connection for an acquired psychiatric disorder is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

Pes Planus

The Veteran contends that his service-connected pes planus, also known as flatfeet, warrants a rating higher than 10 percent.  The Veteran submitted a claim for an increased rating for pes planus in December 2010, and in a June 2011 rating decision, his evaluation was increased from noncompensable to 10 percent, effective December 27, 2010.  At the August 2016 Board hearing, the Veteran stated that his feet start to hurt when he stands or does activity, and that the pain can become "unbearable."  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 199, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's pes planus is rated under Diagnostic Code 5276, for acquired flat foot.  A 10 percent rating is assigned with pes planus is moderate, with weight-bearing over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating is assigned for bilateral pes planus that is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.

The Board has reviewed all of the evidence of record, but finds that entitlement to a rating higher than 10 percent for pes planus is not warranted.

The Veteran attended a VA examination in March 2011.  The Veteran reported having foot pain and using inserts in his shoes.  He had symptoms of pain, stiffness, fatigability, and lack of endurance, but no swelling, heat, redness, or weakness.  The Veteran did not report any flare ups, and was able to stand for three to eight hours, with short rest periods.  Physical examination found tenderness.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  There was pain on manipulation, but no muscle atrophy or other deformity.  X-rays were unremarkable and showed no evidence of pes planus.  The examiner found that the effects of pes planus on daily activities were mild to moderate.

The Veteran next attended a VA examination in July 2012.  He reported having pain on use of the feet, but there was no pain on manipulation of the feet.  Examination found no characteristic calluses, swelling, extreme tenderness, decreased arch height, marked pronation, or other deformity, and symptoms were relieved by arch supports.  The examiner did not find that the Veteran's pes planus impacted his ability to work.

The Veteran most recently attended a VA examination in June 2016.  He reported having severe pain in his feet and stated that he was unable to wear shoes a lot because they bothered his feet.  Physical examination found no pain on manipulation of the feet, swelling, characteristic calluses, tenderness of the plantar surfaces, marked pronation, inward bowing of the Achilles tendon, marked inward displacement and spasm, or other deformity.  There was decreased longitudinal arch height.  The Veteran used arch supports for both the right and left feet.  The examiner did not find any functional loss due to pes planus, or pain, weakness, fatigability, or incoordination that limited functional ability during flare ups or after repeated use over time.  The examiner wrote that the Veteran's pes planus did not impact his ability to perform any occupational task, and wrote that the appellant's pain was not typical of mechanical pain associated with pes planus but was more likely neuropathy.  He wrote that the Veteran's ambulation was not affected, and he was able to walk on his toes and feels without difficulty.  He wrote that the Veteran's mild pes planus would not preclude him from physical or sedentary employment.

The Veteran's VA treatment records do not include any treatment related to pes planus.

The evidence clearly shows that at no time during the appellate period has the Veteran been found to have marked deformity of the feet.  The March 2011 and July 2012 VA examiners found no deformity of any kind, and the June 2016 found decreased longitudinal height, but no marked pronation, inward bowing, or weight-bearing line falling over or medial to the great toe, and he specifically indicated that there was no objective evidence of marked deformity.  The Veteran has at no time been found to have swelling on use or characteristic callosities.  The March 2011 VA examiner did find pain on manipulation, but the Board does not find that this, alone, is sufficient to indicate that a 30 percent rating is warranted.  The Veteran did not have any other specifically listed criteria, nor has the Veteran's pes planus ever been found to be "severe."  

The March 2011 VA examiner found that the Veteran's pes planus would have only a mild or moderate impact on even strenuous activities, such as sports or recreation.  The June 2016 VA examiner described the Veteran's pes planus as "mild" and stated that his pain was primarily due to his lower extremity radiculopathy, which is also service connected and has been assigned separate evaluations.  These examination reports show, overall, a condition that is mild and is primarily manifested by pain on use, and has not, at any time, been found to be "severe" or to cause marked deformity.  A rating higher than 10 percent is therefore not warranted.

The Board has considered 38 C.F.R. § 4.59 regarding the Veteran's reported foot pain, which could be construed as a type of painful motion.  Under 38 C.F.R. § 4.59, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned the minimum rating for his pes planus, and the rating criteria for pes planus under Diagnostic Code 5276 specifically includes pain on manipulation and use, and therefore the Veteran's reports of pain have been considered and adequately compensated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the Veteran's lay statements regarding the functional impact of his foot pain.  He is competent to report his own observations with regard to the severity of his disability, including reports of pain and difficulty standing for long periods of time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These statements are consistent with the rating assigned.  The occurrence of pain while performing activities such as standing or walking is not an additional symptom, but rather the practical effect that the pain caused by pes planus would be expected to have on such activity.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The Board also notes that a 10 percent rating during the one year period prior to December 27, 2011, the date the Veteran submitted his claim, is not warranted.  Except when otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim. 38 C.F.R. § 3.400(o)(2).  In this case, there is no medical evidence indicating that the Veteran's pes planus increased in the severity during the one year prior to receipt of his claim in December 2010, and the effective date of December 27, 2010 is appropriate.

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities, and will not be discussed at this time.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

In sum, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for pes planus.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of a higher rating, it is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to a rating in excess of 10 percent for pes planus is denied.



REMAND

Lumbar Degenerative Disc and Joint Disease

At the August 2016 hearing the Veteran testified that his lumbar pain had increased significantly.  He reported trouble sleeping and getting out of bed due to back pain.  He discussed how his back made it difficult to pick things up and caused him to have to quit his job as a high lineman.  The Veteran stated that he also had shooting pain down his legs, especially on the left.

VA's duty to assist establishes the obligation to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Although the Veteran attended a VA examination in June 2016, that examination did not adequately assess the full extent of the appellant's symptoms, including consideration of his assertion of having functional limitations during flare ups.  The examiner marked that he did not review the claims file or medical records, although in the opinion portion of the report he wrote that he had reviewed the Veteran's records.  

Because the Veteran has received frequent treatment for back pain, review of such records would be relevant to evaluating the current severity of his disability.  The examiner wrote that the Veteran reported having functional loss due to flare ups, including an inability to stand for a prolonged time.  The examiner also wrote that pain, weakness, fatigability, or incoordination with repeated use over time and flare ups did not limit functional ability, but did not complete the questions regarding range of motion limitations during flare ups or repeated use over time.  He wrote that the "findings noted on the exam were out of proportion to his complaints," noting that the Veteran was ambulating well and getting out of the chair and off of the exam table without difficulty.

The Veteran also testified in August 2016 that he received treatment for his back and lower extremity radiculopathy from rheumatologist Dr. S. in Kingsport, a private doctor that he was referred to through VA.  These treatment records do not appear to have yet been obtained, and they are not included in the VA treatment records currently of record.  The Board therefore remands this issue so that the Veteran can submit authorization for VA to obtain these records, and to afford him a new VA examination to assess the current severity of his lumbar spine disorder.

Knee Disabilities

In August 2016, the Veteran stated that he hit his knees hard in service and that each joint was drained of fluid in service.  He also testified that his joint pain was aggravated by his lumbar and pes planus disorders.

The Veteran's service treatment records show that in May 1991, he was treated for left knee pain with walking and running.  He was diagnosed with left patellar-femoral tendonitis.  In June 1993, he was treated for right knee soreness and swelling.  Physical examination found edema and tenderness with palpation, and he was diagnosed with bursitis.

A VA medical opinion has not yet been obtained addressing the etiology of any knee disorder.  As the Veteran did incur injuries to the right and left knees in service, the Board remands these issues in order to obtain a VA examination and opinion regarding the relationship of the Veteran's knee disabilities to service and whether they have been caused or aggravated by a service-connected disorder.

Total Disability Rating Based on Individual Unemployability

A decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders until the now service connected psychiatric disorder has been rated, and the other remanded issues have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, pertinent VA treatment records from the Mountain Home VA Medical Center, including its affiliated facility, the Bristol Outpatient Clinic; and the Salem VA Medical Center, including its affiliated facility, the Danville Community Based Outpatient Clinic, since October 2017.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Provide the Veteran an opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records, including all records from his rheumatologist Dr. S. in Kingsport.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.

3. Following completion of the above, schedule the Veteran for a VA orthopedic examination with a qualified examiner to address the nature and etiology of any diagnosed knee disorder, and the current severity of his lumbar degenerative disc and joint disease.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

a) What are the Veteran's current diagnoses pertaining to each knee?

b) For each and every diagnosed knee disorder, address whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is it otherwise related to any event or injury in the Veteran's active service.

The examiner is to specifically discuss the Veteran's May 1991 treatment in service for left knee patellar-femoral tendonitis, his June 1993 treatment for right knee bursitis, as well as lay statements that he has continued to have worsening knee problems since that time.

c) If no knee disorder is directly linked to service, the examiner must, for each diagnosed knee disorder, address whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by pes planus and/or lumbar degenerative disc and joint disease.

d) The examiner must assess the current severity of the Veteran's lumbar degenerative disc and joint disease.  He/she must conduct range of motion testing of the lumbar spine, specifically noting whether (upon repetitive motion) there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, including during flare-ups.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner must estimate the loss of range of motion during flare ups and also after repeated use. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

e) The examiner should discuss the functional effects of the Veteran's service-connected disabilities relative to his ability to obtain and maintain substantially gainful employment.  The examiner should specifically discuss the functional impact of the Veteran's lumbar spine disability, and his assertions that back pain caused him to have to quit working as a high lineman and prevents him from being able to perform any occupational activity.

The examiner should include a discussion addressing the limitations and restrictions imposed by the Veteran's service-connected disabilities on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Then, readjudicate the issues on appeal.  If any of the issues remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


